Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
The instant application claims priority to provisional application 62/962,921. Priority is given with the earliest effective filing date of 01/17/2020. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/17/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 recites
“MeV.” The acronym “MeV” is not explicitly defined in the specification. The first time “MeV” is used, it must be accompanied by the definition of the abbreviation. Appropriate correction is required.

Claim 3 is objected to because of the following informalities: Claim 3 recites “[GST].” The acronym “GST” is not explicitly defined in the specification. The first time “GST” is used, it must be accompanied by the definition of the abbreviation.
Further, claim 3 recites “EBNA1” and “EBV NA1.” The acronyms “EBNA1” and “EBV NA1” are not defined in the specification. The first time “EBNA1” and “EBV NA1” are used, they must be accompanied by the definition of the abbreviation. If “EBNA1” and “EBV NA1” are referring to the same protein, then one acronym needs to be chosen, defined, and remain consistent throughout the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands 8 USPQ2d 1400. They include (1) the quantity of
experimentation necessary, (2) the amount of direction or guidance presented, (3) the
presence or absence of working examples, (4) the nature of the invention, (5) the state
of the prior art, (6) the relative skill of those in the art, (7) the predictability or
unpredictability of the art and (8) the breadth of the claims.

(4) The nature of the invention and (8) The breadth of the claims:
The nature of the invention is a method of treating any cancer in a mammal comprising transfecting tumor cells in vivo using a vector that expresses an exogenous immunogenic polypeptide of viral, fungal, bacterial, non-human mammal or non-animal plant origin. Therefore, the nature of the invention is a chemical case, where there is natural unpredictability in performance of certain species or sub-combinations other than those specifically enumerated; see MPEP 2163. Accordingly, it is the Office’s position that undue experimentation would be required to practice the claimed methods, with a reasonable expectation of success, because it would not be predictable from the disclosure of any one particular species what other species may or may not work; see MPEP 2164.03. 
The claims broadly encompass treating any cancer in a mammal comprising transfecting tumor cells in vivo using a vector that expresses an exogenous immunogenic polypeptide of viral, fungal, bacterial, non-human mammal or non-animal plant origin. Thus, the claims are broad in that they encompass treating any cancer with any and all proteins from viral, fungal, bacterial, non-human mammal or non-animal plant origin, so long as the protein is immunostimulatory. Cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands. They can occur in pretty much every part of the body, arising from different tissues, which differ in etiology and response to treatment. Therefore, it would require undue experimentation to determine which proteins from viral, fungal, bacterial, non-human mammal or non-animal plant origin, when administered in a vector, would result in treating cancer. 

(5) The state of the prior art and (7) The predictability or unpredictability of the art:
The state of the art regarding cancer immunology and the use of vectors in treating cancer is discussed by Hoffman (In situ tumor vaccination with adenovirus vectors encoding measles virus fusogenic membrane proteins and cytokines, 2007, World Journal of Gastroenterology, Volume 13, Issue 22, Pages 3063-3070). Hoffman teaches that one group of mice received administration of the Ad.MV-H/F vector into the cells of the colon carcinoma and another group of mice received administration of the Ad.MV-H/F vector in combination with cytokine encoding adenoviral vectors into the cells of the colon carcinoma [see Animal Studies], which showed reduction of the treated tumors [see Results]. Hoffman further states that these findings provide a promising tool both for direct tumor treatment as well as for tumor vaccination approaches [Abstract]. Further, Wojtak (Novel Synthetic DNA Immunogens Targeting Latent Expressed Antigens of Epstein-Barr Virus Elicit Potent Cellular Responses and Inhibit Tumor Growth, 2019, Vaccines, Volume 7, Issue 44, Pages 1-16) teaches a novel Synthetic Consensus (SynCon) DNA vaccine against EBNA1 in vivo to improve the immune potency targeting important antigens expressed in latently infected cancer cells. Wojtak further teaches that these EBV tumor antigens are hypothesized to be useful targets for potential immunotherapy of EBV-driven cancers and that the EBNA1vax generated robust T cell immunity [see Abstract]. In addition to these teachings, Baban (Bacteria as vectors for gene therapy of cancer, 2010, Bioengineered Bugs, Volume 1, Issue 6, Pages 385-394) teaches that several problems exist with viral vectors, one major problem being that several human cancers are devoid of viral receptors and thus not transducable by viral vectors, and viral vectors may pose possible fatal immune responses [see Gene Delivery Vectors, second paragraph].  Baban also teaches bactofection for the treatment of cancer, but that the mechanism of DNA transfer is at present poorly understood for many species, and may depend on properties inherent to the bacteria and the cell type involved [page 388, right column, second paragraph]. Baban further teaches that the therapeutic efficacy of oncolytic vectors has not always translated into human studies and, for example with clostridia, rates of tumor recurrence were shown to be unaffected by treatment [page 389, left column, first paragraph]. 
While the state of the art is relatively high with regard to the treatment of specific
cancer types, the state of the art with regards to treating all cancers with a single
treatment is underdeveloped. In particular, there is no known anticancer agent that is
effective against all cancer cell types. The cancer treatment art involves a very high
level of unpredictability. With regard to cancer treatment, Bally (US 5,595,756) stated “Despite enormous investments of financial and human resources, no cure exists for a
variety of diseases. For example, cancer remains one of the major causes of death. A
number of bioactive agents have been found, to varying degrees, to be effective against
tumor cells. However, the clinical use of such antitumor agents has been highly
compromised because of treatment-limiting toxicities” (col. 1, lines 17-24). Sporn
(Chemoprevention of Cancer, Carcinogenesis, 2000, Volume 21, Issue 3, Pages 525-
530) teaches the magnitude of mortality of cancers and that mortalities are in fact still
rising and that new approaches to a variety of different cancer are critically needed.
Sporn also teach that “given the genotype and phenotype heterogeneity of advanced
malignant lesions as they occur in individual patients, one wonders just exactly what are
the specific molecular and cellular targets for the putative cure.”
Furthermore, the art indicates the difficulties in going from in vitro to in vivo for
drug development for treatment of cancers. Auerbach (Angiogenesis assays: Problems
and pitfalls, Cancer and Metastasis Reviews, 2000, Volume 19, Pages 167-172)
indicate that one of the major problems in angiogenesis research has been the difficulty of finding suitable methods for assessing the angiogenic response. For example, the 96
well rapid screening assay for cytokinesis was developed in order to permit screening of
hybridoma supernatants…In vitro tests in general have been limited by the availability of
suitable sources for endothelial cells, while in vivo assays have proven difficult to
quantitate, limited in feasibility, and the test sites are not typical of the in vivo reality
[page 167, left column, first paragraph). Gura (Systems for Identifying New Drugs are
Often Faulty, Science, 1997, Volume 278, Pages 1041-1042) indicates that “the
fundamental problem in drug discovery for cancer is that the model systems are not predictive at all” [page 1, second paragraph]. Furthermore, Gura indicates that the
results of xenograft screening turned out to be not much better than those obtained with
the original models, mainly because the xenograft rumors don’t behave like naturally
occurring tumors in humans—they don’t spread to other tissues, for example [page 2,
fourth paragraph]. Further, when patient’s tumor cells in Petri dishes or culture flasks
and monitor the cells’ responses to various anticancer treatments, they don’t work
because the cells simply fail to divide in culture, and the results cannot tell a researcher
how anticancer drugs will act in the body [page 3, seventh paragraph]. Furthermore,
Jain (Barriers to Drug Delivery in Solid Tumors, Scientific American, 1994, Pages 58-
65) indicates that the existing pharmacopoeia has not markedly reduced the number of
deaths caused by the most common solid tumors in adults, among them cancers of the
lung, breast, colon, rectum, prostate and brain [page 58, left most column, 1st
paragraph]. Further, Jain indicates that to eradicate tumors, the therapeutic agents must
then disperse throughout the growths in concentrations high enough to eliminate every
deadly cell…solid cancers frequently impose formidable barriers to such dispersion [page 58, bottom of the left most column continuing onto the top of the middle column].
Jain indicates that there are 3 critical tasks that drugs must do to attack malignant cells
in a tumor: 1) it has to make its way into a microscopic blood vessel lying near
malignant cells in the tumor, 2) exit from the vessel into the surrounding matrix, and 3)
migrate through the matrix to the cells. Unfortunately, tumors often develop in ways that
hinder each of these steps [page 58, bottom of right most column]. Thus, the art
recognizes that going from in vitro studies to in vivo studies for cancer drug
developments are difficult to achieve.
Hait (Anticancer drug development: the grand challenges, Nature Reviews/Drug
Discovery, 2010, Volume 9, pages 253-254) states that “The past three decades have
seen spectacular advances in our understanding of the molecular and cellular biology
of cancer. However, with a few notable exceptions, such as the treatment of chronic
myeloid leukemia with imatinib, these advances have so far not been translated into
major increases in long-term survival for many cancers. Furthermore, data suggest that
the overall success rate for oncology products in clinical development is -10%, and the
cost of bringing a new drug to market is over US$1 billion.” [page 253, left column,
first paragraph]. Hait further teaches “The anticancer drug discovery process often
begins with a promising target; however, there are several reasons why the eventual outcome for a particular cancer target may be disappointing. For example, the role of
the target in the pathogenesis of specific human malignancies may be incompletely
understood, leading to disappointing results”, “First, many targets lie within signal
transduction pathways that are altered in cancer, but, owing to the complex nature of
these pathways, upstream or downstream components may make modulating the target of little or no value”; “Second, target overexpression is often overrated. There are some
instances in which overexpression predicts response to treatment.”; and “Another
confounding factor is that cancer is more than a disease of cancer cells, as alterations
in somatic or germline genomes, or both, create susceptibilities to transformational
changes in cells and in the microenvironment that ultimately cooperate to form a
malignant tissue. The putative role of cancer stem cells in limiting the efficacy of cancer
therapeutics is also an area of intense interest. Therefore, effective treatments may
require understanding and disrupting the dependencies among the multiple cellular
components of malignant tissues. Single nucleotide polymorphisms in genes
responsible for drug metabolism can further complicate the picture by affecting drug
pharmacokinetics; for example, as with the topoisomerase inhibitor irinotecan.”, for
example, page 253, Section “Understanding the target in context”. Hait also teaches
“Drug effects in preclinical cancer models often do not predict clinical results, as
traditional subcutaneous xenografting of human cancer cell lines onto immunocompromised mice produces ‘tumours’ that fail to recapitulate key aspects of
human malignancies such as invasion and metastasis. Several improvements have
been made, including orthotopic implantation and use of mice with humanized
haematopoietic and immune systems. Newer genetic mouse models can also allow
analyses of tumour progression from in situ through locally advanced and, in certain
cases, widespread metastatic disease. However, whether or not these models will more
accurately predict drug activity against human cancer remains to be determined. Other
alternatives, including three-dimensional tissue culture or xenografts of fresh human
biopsy specimens onto immunocompromised mice, have the potential advantage of including the human microenvironment. However, these approaches have yet to prove
their value relative to their cost.”, for example, page 253, Section “Predictive models”.
Furthermore, Hait teaches that “It is now widely thought that biomarkers will drive a
personalized approach to cancer drug development. The aim is that they will cut costs,
decrease time to approval, and limit the number of patients who are exposed to
potential toxicities without a reasonable chance of benefit — as exemplified by the
development of imatinib and trastuzumab. However, recent attempts at repeating these
successes in other cancer types have been less successful.”, for example, page 254,
Section “Stratified/personalized medicine”. The challenges facing cancer drug
development are further confirmed and discussed in Gravanis (The changing world of
cancer drug development: the regulatory bodies’ perspective, Chinese Clinical
Oncology, 2014, Volume 3, Issue 2, pages 1 -5). Gravanis teaches “The generic mechanism of action for cytotoxics made the prediction of which tumor types might
respond to them very difficult, if not impossible, and necessitated a ‘trial and error’
approach against many different types of tumors.” and “The most prominent change in
oncology drug development in the last 20 years has been the shift from classic
cytotoxics to drugs that affect signaling pathways implicated in cancer, which belong to
the so called ‘targeted therapies’.”, for example, page 1, Section “From cytotoxics to
targeted therapies: how far are we from truly personalized medicine?”. Gravanis further
teaches “Although constantly progressing, an understanding of cancer biology is far
from complete. The ability to develop new compounds or generate biological data
predictive of the clinical situation relies on good quality basic research data, although
the complexity and constantly evolving biology of the tumor may be to blame for the frequent non-reproducibility of research results. Systemic biology approaches of the -
omic type still generate largely incomprehensible, mostly due to their volume, analytical
data, few pieces of which are currently actionable/drug-g-able. Finally, animal models of
cancer are similarly unable to predict the clinical situation [for example, page 3, right
column, second paragraph].
Beans (Targeting metastasis to halt cancer’s spread, PNAS, 2018, Volume 115,
Number 50, Pages 12539-12543) teaches that across cancer types, 90% of cancer
deaths are caused not by the primary tumor but by metastasis. Beans teaches that
although some drugs may shrink metastases along with primary tumors, no existing
drugs treat or prevent metastasis directly [page 12540]. Beans states “Without a
targeted approach, metastatic tumors often reemerge. “We shrink them, we send them
back to their residual state, and they reenact those survival functions and retention of
regenerative powers that made them metastasis-initiating cells in the first place” [page
12540]. Beans teaches that one of the major scientific challenges of studying metastatic
disease is that different forms of cancer seem to metastasize through different
mechanisms and the same form of cancer may metastasize differently in different
subsets of patients [page 12542]. Of note, Beans states “It’s unlikely that one
researcher is going to find one pathway that proves to be the key to metastasis” [page
12542]. Beans also teaches that translating many findings into therapies also presents
unique hurdles in that it is difficult to measure the effectiveness of the therapy.
Secondary tumors are often minuscule, and therefore, measuring success by tumor
shrinkage may not work. Measuring the incidence of metastasis after treatment is also
more difficult [page 12542].
Given Bally’s teaching of treatment-limiting toxicities in clinical use; Sporn's
teaching that the cancer progression is heterogeneous as it progresses, both in
genotype and phenotype; Auerbach’s teaching that one of the major problems in
angiogenesis research has been the difficulty of finding suitable methods for assessing
the angiogenic response; Gura's teaching that the models are unpredictable; Jain's
teaching that the existing pharmacopoeia has not markedly reduced the number of
deaths caused by the most common solid tumors in adults, among them cancers of the
lung, breast, colon, rectum, prostate and brain; Hait’s and Gravanis’ teachings of
various challenges facing cancer drug development, such as an understanding of
cancer biology is far from complete, drug effects in preclinical cancer models often do
not predict clinical results and many others; and Beans’ teachings that the field is highly
underdeveloped with regards to preventing and treating cancer metastasis; the cited
references demonstrate that the treatment of cancer is highly unpredictable, if even possible for many cancers. 


6) The amount of direction or guidance provided by the inventor; 7) The existence of working examples:
There is a lack of working examples in the specification. The applicant has not provided substantive evidence of the treatment of any cancer with any and all proteins from viral, fungal, bacterial, non-human mammal or non-animal plant origin. Due to the absence of working examples, a person of ordinary skill in the art would not know which proteins would and would not work to treat cancer. Because the diseases and proteins encompassed by the instant claims are so disparate and no single disease or protein example can be representative of all other encompassed diseases and proteins, a demonstration or support of a given condition does not provide support for the breadth of the claims. 
Taken together, the art demonstrates that the treatment of cancer is highly
unpredictable, if even impossible for many cancers. Moreover, the art provides
evidence that the heterogeneity of tumors contributes to the variability in treating
cancer. Accordingly, it follows that cancers are amenable to treatment with the claimed
method can only be identified empirically. This constitutes undue experimentation. Therefore, given the lack of guidance in the art, the lack of working examples commensurate in scope to the claimed invention and the unpredictability of
treating cancer, the specification, as filed does, not provide enablement for the claimed
genus of any viral, fungal, bacterial, non-human mammal or non-animal plant protein to treat the genus of cancers. 
Applying the above test to the facts of record, it is determined that 1) no
declaration under 37 C.F.R. 1.132 or other relevant evidence has been made of record
establishing the amount of experimentation necessary, 2) insufficient direction or
guidance is presented in the specification with respect to broadly treating any cancer
with the claimed pharmaceutical composition, 3) the relative skill of those in the art is
commonly recognized as quite high (post-doctoral level). One of skill in the art would
require guidance, in order to make or use the claimed method using any viral, fungal, bacterial, non-human mammal or non-animal plant protein to treat the genus of cancers in a manner reasonable in correlation with the scope of the claims. Without proper guidance, the experimentation to is undue. 
	The Applicant has not provided sufficient guidance to enable one of skill in the art
to make and use the claimed invention in a manner reasonably correlated with the
scope of the claims broadly including all proteins of viral, fungal, bacterial, non-human mammal or non-animal plant origin and all cancers. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24
(CCPA 1970). Without such guidance, determining which cancers can be treated by which viral, fungal, bacterial, non-human mammal, or non-animal plant protein, is unpredictable and the experimentation left those skilled in the art is unnecessarily and improperly, extensive and undue. See Amgen Inc v Chugai Pharmaceutical Co Ltd. 927 F 2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991) at 18 USPQ2d 1026-1027 and Exparte Forman, 230 U.S.P.Q. 546(Bd. Pat=.App & int. 1986).
In view of all of the above, one of skill in the art would be forced into undue
experimentation to practice the claimed invention, and thus, the claimed invention does
not satisfy the requirements of 35 U.S.C. 112 first paragraph.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands 8 USPQ2d 1400. They include (1) the quantity of
experimentation necessary, (2) the amount of direction or guidance presented, (3) the
presence or absence of working examples, (4) the nature of the invention, (5) the state
of the prior art, (6) the relative skill of those in the art, (7) the predictability or
unpredictability of the art and (8) the breadth of the claims.

(4) The nature of the invention and (8) The breadth of the claims:
Regarding claim 2, The nature of the invention is a method of treating cancer in a mammal comprising transfecting tumors in vivo and in situ with a vector (plasmid or viral) that expresses an exogenous immunogenic polypeptide of viral, fungal, bacterial, non-human mammal or non-animal plant origin wherein the immunogenic polypeptide is one or more polypeptides derived from the measles virus. Regarding claim 3, the nature of the invention is a method of treating cancer in a mammal comprising transfecting tumors in vivo and in situ with a vector (plasmid or viral) that expresses an exogenous immunogenic polypeptide of viral, fungal, bacterial, non-human mammal or non-animal plant origin wherein the immunogenic polypeptide is one or more polypeptides derived from the Epstein Barr virus. Therefore, the nature of the invention is a chemical case, where there is natural unpredictability in performance of certain species or sub-combinations other than those specifically enumerated; see MPEP 2163. Accordingly, it is the Office’s position that undue experimentation would be required to practice the claimed methods, with a reasonable expectation of success, because it would not be predictable from the disclosure of any one particular species what other species may or may not work; see MPEP 2164.03.
	The claims broadly encompass multiple immunogenic polypeptides derived from the measles virus and the Epstein Barr virus. Thus, the claims are broad to encompass any of the proteins listed. There is no indication which proteins are immunogenic or what combinations of proteins thereof are or are not immunogenic. Therefore, it would require undue experimentation to determine which of these proteins or combinations thereof would be immunogenic and treat cancer. 

 (5) The state of the prior art and (7) The predictability or unpredictability of the art:
The state of the art regarding polypeptides derived from the measles virus to treat cancer is discussed by Hoffman (In situ tumor vaccination with adenovirus vectors encoding measles virus fusogenic membrane proteins and cytokines, 2007, World Journal of Gastroenterology, Volume 13, Issue 22, Pages 3063-3070). Hoffman teaches that one group of mice received administration of the Ad.MV-H/F vector into the cells of the colon carcinoma and another group of mice received administration of the Ad.MV-H/F vector in combination with cytokine encoding adenoviral vectors into the cells of the colon carcinoma [see Animal Studies], which showed reduction of the treated tumors [see Results]. Hoffman further states that these findings provide a promising tool both for direct tumor treatment as well as for tumor vaccination approaches [Abstract]. In addition to these teachings, Ariad (Measles Virus: Association with Cancer, 2011, Journal of Clinical and Cellular Immunology, Pages 1-5) teaches the measles virus is associated with cancer development and that persistent measles virus infection may co-act with other factors in the malignant transformation of cells [page 1, right column, second paragraph]. Ariad also teaches that measles virus may contribute to tumorigenesis by modifying the phenotype of an established tumor or by playing a key role in tumor progression rather than tumor initiation [page 2, left column, first paragraph]. 
The state of the art regarding polypeptides derived from the Epstein Barr virus to treat cancer is discussed by Wojtak (Novel Synthetic DNA Immunogens Targeting Latent Expressed Antigens of Epstein-Barr Virus Elicit Potent Cellular Responses and Inhibit Tumor Growth, 2019, Vaccines, Volume 7, Issue 44, Pages 1-16). Wojtak teaches a novel Synthetic Consensus (SynCon) DNA vaccine against EBNA1 in vivo to improve the immune potency targeting important antigens expressed in latently infected cancer cells. Wojtak further teaches that these EBV tumor antigens are hypothesized to be useful targets for potential immunotherapy of EBV-driven cancers and that the EBNA1vax generated robust T cell immunity [see Abstract]. In addition to these teachings, Farrell (Epstein-Barr Virus and Cancer, 2019, Annual Review of Pathology: Mechanisms of Disease, Volume 14, Pages 29-53) teaches that Epstein-Barr virus contributes to about 1.5% of all cases of human cancer worldwide with viral genes being expressed in the malignant cells and that EBV efficiently causes the proliferation of infected human B lymphocytes [see Abstract]. Farrell also teaches that EBV infection persists long term which, gives the possibility of a sustained contribution to cancer development in some people and the EBV genes that are expressed during the various stages of latent infection have so many functions that could contribute to cancer and immune evasion, it can be difficult to pick out the functionally important ones [see Background, paragraph 5]. 

(2) The amount of direction or guidance provided by the inventor; (3) The
absence of working examples:
There is an absence of working examples to demonstrate which of these proteins or combinations thereof would be immunogenic and treat cancer. The applicant has not provided substantive evidence of how these proteins or combinations thereof are immunogenic and treat cancer. Because there is lack of working examples to demonstrate the immunogenic function of these proteins and ability to treat cancer, there is not support for the breadth of the claims. 
Taken together, the art demonstrates that the measles virus and Epstein-Barr virus are highly unpredictable, and suggesting that having nucleic acids encoding measles virus or Epstein-Barr virus proteins is not sufficient to treat cancer.  Moreover, the art provides evidence to the contrary of the claimed invention in that the measles virus and Epstein-Barr virus may actually cause cancer. This constitutes undue experimentation. Therefore, given the lack of guidance in the art, the lack of working examples commensurate in scope to the claimed invention and the unpredictability of the measles virus and Epstein-Barr virus proteins as they relate to cancer, the specification, as filed, does not provide enablement for the claimed immunogenic polypeptides derived from the measles virus and the Epstein Barr virus.
Applying the above test to the facts of record, it is determined that 1) no
declaration under 37 C.F.R. 1.132 or other relevant evidence has been made of record
establishing the amount of experimentation necessary, 2) insufficient direction or
guidance is presented in the specification with respect to broadly treating any cancer
with the claimed pharmaceutical composition, 3) the relative skill of those in the art is
commonly recognized as quite high (post-doctoral level). One of skill in the art would
require guidance, in order to make or use the claimed method of treating cancer in a mammal comprising transfecting tumors in vivo and in situ with a vector that expressed a polypeptide derived from the measles virus or the Epstein-Barr virus in a manner reasonable in correlation with the scope of the claims. Without proper guidance, the experimentation to is undue.
	The Applicant has not provided sufficient guidance to enable one of skill in the art
to make and use the claimed invention in a manner reasonably correlated with the
scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970). Without such guidance, determining cancers that can treated with the claimed pharmaceutical composition, is unpredictable and the experimentation left those skilled in the art is unnecessarily and improperly, extensive and undue. See Amgen Inc v Chugai Pharmaceutical Co Ltd. 927 F 2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991) at 18 USPQ2d 1026-1027 and Exparte Forman, 230 U.S.P.Q. 546(Bd. Pat=. App & int. 1986).
	In view of all of the above, one of skill in the art would be forced into undue
experimentation to practice the claimed invention, and thus, the claimed invention does
not satisfy the requirements of 35 U.S.C. 112 first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite the limitation “derived from.” Derived from could mean to include mutations to a sequence or could mean only the native sequence. The specification does not provide guidance on the meaning of “derived from” and therefore, it is unclear what “derived from” is referring to.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the immunostimulatory entity.” There is insufficient antecedent basis for this limitation in the claim. The claim recites “an immunostimulatory moiety” but there is no prior mention of “the immunostimulatory entity.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman (In situ tumor vaccination with adenovirus vectors encoding measles virus fusogenic membrane proteins and cytokines, 2007, World Journal of Gastroenterology, Volume 13, Issue 22, Pages 3063-3070). 

Hoffman teaches that mice were assigned to different treatment groups: one group received administration of the Ad.MV-H/F vector into the cells of the colon carcinoma and another group received administration of the Ad.MV-H/F vector in combination with cytokine encoding adenoviral vectors into the cells of the colon carcinoma [see Animal Studies]. Hoffman also teaches that the Ad.MV-H/F vector encodes the measles virus fusogenic membrane glycoproteins H and F [see Viruses, first paragraph]. Hoffman further teaches that five cytokines encoded by adenovirus vectors were evaluated: IL-2, IL-12, IL-18, IL-21, and GM-CSF, all of which regulate, stimulate, and/or promote immune responses [page 3064, left column, paragraph 4]. Hoffman also teaches that both the MV-FMG alone or in combination with the tested cytokines demonstrated a significant regression of the directly vector-inoculate tumor upon intratumoral expression [see Results]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (In situ tumor vaccination with adenovirus vectors encoding measles virus fusogenic membrane proteins and cytokines, 2007, World Journal of Gastroenterology, Volume 13, Issue 22, Pages 3063-3070) as applied to claims 1-2 and 4 above, and further in view of Wojtak (Novel Synthetic DNA Immunogens Targeting Latent Expressed Antigens of Epstein-Barr Virus Elicit Potent Cellular Responses and Inhibit Tumor Growth, 2019, Vaccines, Volume 7, Issue 44, Pages 1-16). 

The teachings of Hoffman are above as applied to claims 1-2 and 4. To reiterate, Hoffman teaches that mice were assigned to different treatment groups: one group received administration of the Ad.MV-H/F vector into the cells of the colon carcinoma and another group received administration of the Ad.MV-H/F vector in combination with cytokine encoding adenoviral vectors into the cells of the colon carcinoma [see Animal Studies]. Hoffman also teaches that the Ad.MV-H/F vector encodes the measles virus fusogenic membrane glycoproteins H and F [see Viruses, first paragraph]. Hoffman further teaches that five cytokines encoded by adenovirus vectors were evaluated: IL-2, IL-12, IL-18, IL-21, and GM-CSF, all of which regulate, stimulate, and/or promote immune responses [page 3064, left column, paragraph 4]. 

However, Hoffman does not teach the method of treating cancer in a mammal of claim 1, wherein the immunogenic polypeptide is one or more polypeptides derived from the Epstein Barr virus selected from the group consisting of EBV Mosaic EBNAI protein [GST] (DAG 1577), EBV NAI (aa I - 90, 408 - 498) [GST] (DAG2362), EBV gp350/220, EBV Pl8 Mosaic protein (DAG1582), EBV BFRF3 [GST] (DAG1848), EBV BMRFI [GST] (DAG1849), EBV EBNAI [GST] (DAG1850), EBV Early Antigen (aa 306 - 390) (DAG2003), EBV Glycoprotein H(DI-11), gL, Gp 42 (aa 25 - 137)(Ectodomain) [His] (DAG2016), EBV Glycoprotein H(DI-111), and gL, Gp 42 (aa 31 - 223)(Ectodomain) [His] (DAG2017).

Wojtak teaches a novel Synthetic Consensus (SynCon) DNA vaccine against EBNA1 in vivo to improve the immune potency targeting important antigens expressed in latently infected cancer cells. Wojtak further teaches that these EBV tumor antigens are hypothesized to be useful targets for potential immunotherapy of EBV-driven cancers and that the EBNA1vax generated robust T cell immunity [see Abstract]. 

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vector encoding the measles virus fusogenic membrane glycoproteins H and F, as taught by Hoffman, to encode the EBNA1 protein, as taught by Wojtak. One of ordinary skill in the art would have been motivated to make this modification because Wojtak teaches that EBV is highly expressed in cancer [see Abstract] and using a nucleic acid encoding the EBNA1 protein, it was expressed in the relevant cells and generated a T-cell response [see Results 3.2 and 3.3]. Therefore, there would be a reasonable expectation of success that using EBNA1-encoding nucleic acids would be able to stimulate an immune response against tumors that express this antigen. 

Pertinent Art
A.       Feng (Use of Adenovirus Vectors Expressing Epstein-Barr Virus (EBV) Immediate-Early Protein BZLF1 or BRLF1 To Treat EBV-Positive Tumors, 2002, Journal of Virology, Volume 76, Number 21, Pages 10951-10959). 
	- This is pertinent art to the instant application because Feng teaches that EBV is present in a variety of tumor types and expression of either viral immediate-early protein (BZLF1 or BRLF1) is sufficient to convert the virus to the lytic form of infection which could result in death of the tumor cell. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittney E Donoghue whose telephone number is (571)272-9883. The examiner can normally be reached Mon - Fri 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.E.D./Examiner, Art Unit 1646                                                                                                                                                                                                        

/Adam Weidner/Primary Examiner, Art Unit 1649